PER CURIAM:
James Louis Jones appeals the district court’s order denying his motion for modification of his sentence. On appeal, Jones abandons the claims raised below and asserts only grounds not presented to the district court. Claims raised initially on appeal are not entitled to appellate review. Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993). Accordingly, we affirm the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.